UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. Semi-Annual Report|February 28, 2013 Performance Trust Total Return Bond Fund (Symbol: PTIAX) and Performance Trust Municipal Bond Fund (Symbol: PTIMX, PTRMX) © 2013. Performance Trust Investment Advisors. All Rights Reserved. LETTER FROM THE INVESTMENT ADVISER Dear Shareholders: Performance Trust Total Return Bond Fund (PTIAX) Semi-Annual Management Discussion and Analysis:9/1/2012 – 2/28/2013 Performance For the six-month period ended February 28, 2013, the Performance Trust Total Return Bond Fund (“PTIAX” or the “Fund”) posted a cumulative net return of 5.31% to investors.The Barclays Aggregate Bond Index returned 0.15% over the same period.The Fund is oriented towards the sectors in the fixed-income markets that we believe offer the best value and potential total return through interest income and capital appreciation.We continue to believe that the best risk versus reward opportunities lie in non-agency residential mortgage backed securities (RMBS) and municipal bonds.Performance over the six-month period was primarily driven by PTIAX’s investment in non-agency RMBS, as fundamental drivers such as home prices and employment strengthened.The municipal bond allocation had a smaller contribution to the Fund’s performance during the period.Interest rates were range bound for the first three months, and generally rose over the following three months of the period, pressuring municipal bond prices. Performance Trust Investment Advisors employs Shape Management® as a key component of our investment process.Shape Management® is a proprietary means of applying total return scenario analysis to both individual bonds and portfolios of bonds.Through Shape Management®, we attempt to find value in the broader fixed-income markets, as well as within the non-agency RMBS and municipal bond sectors, more specifically. Market Conditions and Economic Environment During the previous six months, Treasury rates generally rose, with the ten-year increasing from a yield of 1.55% on August 31st to 1.88% on February 28th.Despite the sell-off in Treasuries, this remains a challenging time for fixed-income investing.Yields are still very low, spreads in most sectors of the fixed-income markets have compressed, and investors are looking for creative ways to find meaningful yield. We have continued to see improvement in the underlying fundamentals of our strategies.As of January 31, 2013, the S&P/Case-Shiller Home Price Index had a year-over-year growth of 8.08%.The housing recovery is an important factor in the RMBS strategy.Higher home prices mean that borrowers have more equity in their homes, which lowers the probability of defaults and losses in the RMBS strategy.Borrowers are also more likely to pay their principal at par, and are less likely to take large losses upon liquidation.As the market recognized this growth in the home prices, non-agency RMBS bonds rallied throughout the second-half of 2012 and into January.This rally was a significant driver of our returns during the previous six months.Initial jobless claims continued to paint a picture of improvement in U.S. employment.This has affected both of our strategies, as it means increased revenue for municipalities, and higher probability of borrowers paying their mortgages on time.In spite of these factors, U.S. growth has been slow.In response to this, the Federal Reserve has continued to try to stimulate the economy through asset purchases both in Treasury bonds and agency mortgage backed securities (MBS).This has supported an environment of low yields and has also contributed to the improvements in the housing sector we discussed above. Portfolio Composition As of February 28, 2013, 48.13% of PTIAX was invested in mortgage backed securities, 35.43% was invested in municipal bonds, 5.86% was invested in asset backed securities and 10.58% was invested in cash and short-term equivalents.The Fund held 282 positions, and had a total net asset value of $176.2 million. With the non-agency RMBS allocation, we continue to focus on good borrowers with strong credit history, as well as securities that we believe are at the top of the capital structure.On average, our borrowers have over 20% equity in their homes.The weighted average loan-to-value ratio (loan balance divided by the estimated value of the home) was 78.24% at the end of the period.Over 90% of our borrowers pay a fixed-rate mortgage, and the average age of a loan in our portfolio was 95 months.Loan age is an important factor because we believe the best predictor of future borrower behavior is how that borrower has acted in the past.As a result, we continue to focus on loans that were originated in 2005 and earlier; they comprise over 75% of the RMBS allocation. With the municipal bond allocation, we look for abnormal structures with strong credit fundamentals that the broader market may be mispricing.The average maturity and duration* of the municipal bonds in PTIAX were 13.59 years and 8.00 years, respectively.In spite of the long duration, we believe that many of our municipal bonds are undervalued due to various structural and underlying credit factors that could help them perform well in different interest rate environments.The average yield on the municipal bond allocation was 3.19%. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 3 LETTER FROM THE INVESTMENT ADVISER As of February 28, 2013, the NAV of the Fund was $23.08, and the total portfolio duration and yield were 4.85 years and 3.92%, respectively. *Duration is a measurement of a security’s or a portfolio’s sensitivity to changes in the general level of interest rates.The higher the number, the more sensitive the security or portfolio is. Performance Trust Municipal Bond Fund (PTIMX) Semi-Annual Management Discussion and Analysis:9/1/2012 – 2/28/2013 What factors affected the U.S. economy and municipal market during the six-month reporting period ended February 28, 2013? During the six-month period ended February 28, 2013, major factors affecting the U.S. economy and the $3.7 trillion municipal bond market included evidence of further global economic stability and growth, slow growth in the U.S. despite the budgetary drama in Washington that has led to higher federal taxes and the looming consequences of sequestration, and generally higher yields in Treasury bonds.One area of growth in the U.S. has been annualized real consumption, which increased from 1.6% in the 3rd quarter of 2012 to 2.2% in the 4th quarter.There has also been some improvement in what have been persistently high U.S. unemployment and underemployment rates, as well as a firming in home prices as demonstrated by year-over-year price appreciation in Case-Shiller Home Price indices.Despite a continued Euro-zone recession, in which real GDP contracted 0.6% in the 4th quarter of 2012, the economy and underlying cyclical forces have improved in both China and Japan.GDP growth in China continues to be approximately 8% year-over-year, with export growth still strong.In Japan, the pace of contraction in the economy has actually slowed as measured by GDP from -1.0% in the 3rd quarter of 2012 to -0.1% for the 4th quarter. Factors impacting the municipal bond market over the past six months included:1) weakening demand for municipal bonds in the face of the fiscal cliff at the end of December 2012, which led to the American Taxpayer Relief Act of 2012 (signed into law on January 1, 2013), increasing tax rates for higher wage earners and thus making tax-exempt income even more valuable; 2) the looming impact of the federal sequestration on state and local governments beginning in March 2013; and 3) a municipal new issue calendar that has been manageable.Even though municipal bond mutual fund inflows had been strong throughout most of 2012 (i.e., inflows for 2012 totaled $50.7 billion), the end of December saw significant outflows.Municipal bond funds saw their largest outflows in two years (since January 2011) over the last two weeks of December.Outflows totaled $2.7 billion, likely reflecting investor uncertainty over the fiscal cliff, potential changes to 2013 tax rates, and the future effective value of municipal tax exemption.Year-to-date through February 28, 2013, inflows have continued into municipal bond funds, but the pace has slowed versus 2012.Municipal bond funds have had $6.6 billion of inflows year-to-date, compared to $11.9 billion over the same period in 2012.As we move into the second quarter of 2013, there has been historically downward pressure put on municipal bond prices with an increase in primary issuance, along with the distraction of corporate and personal income tax filing leading to either flat to negative flows into municipal bond mutual funds. Finally, the municipal bond market continued to see defaults decrease in 2012.Total defaults dropped from 129 with total par value of $6.5 billion in 2011 to 95 with total par value of $1.7 billion in 2012.In general, rather than defaulting on principal and interest payments, municipal units of government have chosen different paths including increasing taxes or user fees, electing to cut services, or some combination of both.What we will continue to see is attention given to major issues regarding public pensions, other post-employment benefits, and bondholder safety as municipal issuers such as the State of Illinois, Detroit, Michigan, and the Commonwealth of Puerto Rico work through their problems.The Commonwealth of Puerto Rico, in particular, has the potential to increase investor credit concerns and municipal market volatility due to its recent credit rating downgrades and continued negative credit outlook, its large amount of total debt outstanding, and the Commonwealth’s and related borrowers’ prevalence in mutual fund and retail oriented portfolios. How did the Fund perform during the reporting period? Performance Trust Municipal Bond Fund’s Institutional Class shares (“PTIMX” or the “Fund”) experienced strong relative performance for the six months ended February 28, 2013.During the period, the Fund generated a total return of 4.34% versus the Barclays Municipal Aggregate Bond Index at 2.01%.The Fund’s returns assume the reinvestment of all distributions. At the end of the Fund’s semi-annual reporting period on February 28, 2013, we were essentially fully invested.With our credit quality profile, we believe PTIMX is well diversified across sectors, issuers, and states.There are a total of 144 positions, with the largest single exposure representing 3.2% of the Fund’s capital.PTIMX currently has 46.6% of its assets invested in Baa/BBB quality bonds.Additionally, the Fund has 12.2% of capital invested in below investment grade and non-rated bonds, substantially less than its allowable 20% allocation in the below investment grade basket.Our expectation is to increase this percentage as future opportunities present themselves. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 4 LETTER FROM THE INVESTMENT ADVISER (PTIMX) Credit Quality breakdown: Percentage Credit Quality* of Portfolio Aaa/AAA % Aa/AA % A/A % Baa/BBB % Ba/BB % B/B % Other % Non rated % Net cash & equiv. % *Credit distribution, shown herein in decreasing order of credit quality, is provided by Moody’s and Standard & Poor’s as of February 28, 2013.The Fund uses the higher of the two ratings.Investment Grade refers to a bond considered investment grade if its credit rating is BBB or higher by Standard & Poor’s or Baa or higher by Moody’s.Below Investment Grade refers to a bond rated below investment grade if its credit rating is below BBB by Standard & Poor’s or below Baa by Moody’s. Sector concentration: Percentage Sector of Portfolio Hospital % CCRC % Education % Transportation % Housing % Higher Education % Utility % Other Revenue % Water & Sewer % Insured % Go-Unltd % Student Loan % IDB % Dedicated Tax % Other % Tobacco % COP % Tax OB–Ltd % Multifamily Hsg % Net Cash & Equiv. % State allocations: Percentage States of Net Assets AZ % CA % CO % CT % DC % FL % GA % GU % HI % IA % IL % IN % KY % LA % ME % MI % MN % MO % NC % NH % NJ % NY % OH % OK % OR % PA % PR % TN % TX % UT % VA % VT % WA % WI % WY % PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 5 LETTER FROM THE INVESTMENT ADVISER (PTIMX) Coupon distribution: Percentage Coupon of Portfolio 0–4.99 % 5–5.99 % 6–6.99 % 7–7.99 % 8–8.99 % 9–9.99 % 10 & over % Net cash & equiv. % Maturity breakdown: Percentage Maturity of Portfolio Net cash & equiv. % 0–4.99 years % 5–5.99 years % 6–6.99 years % 7–7.99 years % 8–8.99 years % 9–9.99 years % 10–14.99 years % 15–19.99 years % 20–24.99 years % 25–29.99 years % 30 years & over % Average 13.91yrs The Fund’s Institutional Class shares NAV for the period ended February 28, 2013 was $23.22.The average maturity of the bonds was 13.91 years, with an average duration of 6.45 years. What strategies did you use to manage the Fund? How did these strategies influence performance? PTIMX is managed with a fundamental, bottom up, individual bond-by-bond focus.We employ a value-oriented approach when analyzing municipal bonds, looking for bonds that we believe can provide attractive income and after tax total return potential.Our goal is to purchase municipal bonds at a yield differential, or spread, to “AAA” rated bonds that compensate shareholders for credit and liquidity risk embedded in the bond today, and that possess credit fundamentals demonstrating a likelihood of improving in credit quality over time.We believe this bottom up approach to credit analysis on individual municipal bonds provides an opportunity for spread compression (i.e., have a lower spread relative to “AAA” rated municipal bonds) and therefore potential price appreciation. As part of this individual security analysis, we employ Shape Management® as a key component of our investment process.Shape Management® is a proprietary means of applying total return scenario analysis to both individual bonds and portfolios of bonds.Total return scenario analysis applies various interest rate shifts, yield curve slope analysis, reinvestment rate assumptions and probability analysis to determine a municipal bond’s “shape”, or how we believe that bond will perform in various interest rate environments. During the six-month period ended February 28, 2013, we focused on bond purchases in the “A” and “BBB” credit rating categories, representing respectively 22.9% and 46.6% of the Fund’s assets.We believe these two rating categories have absolute yields and credit profiles that are attractive relative to “AAA” and “AA” rated general obligation bonds.We have focused on purchasing revenue bonds of what we deem are essential service providers.These bonds typically have a dedicated revenue stream associated with a defined service, such as hospitals, charter schools, higher education (e.g., colleges), and senior living facilities.Our largest sector exposures included hospitals (18.3%), senior living facilities (12.6%), and education (12.4%). As we continued to invest the Fund’s assets, we focused on the nine- to twenty-year portion of the municipal yield curve (i.e., bonds with nine to twenty years to maturity), as we sought to take advantage of the steepness of the slope in this portion of the municipal yield curve.Oftentimes, bonds with approximately 20 years to maturity are priced by a shorter call date of 6 to 10 years.The Fund’s average duration decreased slightly during the six-month period from 6.54 years on 9/1/2012 to 6.45 years on 2/28/2013. Over the past six months ended February 28, 2013, higher-rated municipal bonds have been flat to slightly down, with lower investment-grade bonds somewhat improving.The 30-year AAA Municipal Market Data (MMD) yield was 2.89% on 9/1/2012 and ended 2/28/2013 at 2.91%, a 2 basis point increase in yield.The ten-year spot on the MMD AAA curve saw yields increased 7 basis points, from 1.74% on 9/1/2012 to 1.81% on 2/28/2013.Finally, the 15-year part of the MMD curve saw yields increased 10 basis points as the representative AAA yield was 2.17% on 9/1/2012 and ended 2/28/2013 at 2.27%. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 6 LETTER FROM THE INVESTMENT ADVISER (PTIMX) Over the same timeframe, the 30-year BBB MMD yield went from 4.35% to 4.18%, a 17 basis point decrease; the 15-year spot on the curve went from 3.74% to 3.65%, a decline of 9 basis points; and, the 10-year spot went from 3.35% to 3.21%, a 14 basis point decrease in yield.PTIMX’s NAV went from $22.82 on 9/1/2012 to $23.22 on 2/28/2013, and its latest monthly distribution was $.0594, paid on 2/27/2013. Past performance is not indicative of future returns.The views in this report were those of the Funds’ Managers as of February 28, 2013 and may not reflect the views of the Funds’ Managers on the date this Report is first published or anytime thereafter.These views are intended to assist shareholders of the Funds in understanding their investments in the Funds and do not constitute investment advice. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 7 GROWTH OF PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) Performance Trust Total Return Bond Fund (Unaudited) Total Return vs. Barclays Capital U.S. Aggregate Bond Index Total Returns—For the Six Months Ended February 28, 2013 (Unaudited) ANNUALIZED SINCE INCEPTION SIX MONTHS ONE YEAR (AUGUST 31, 2010)(1) Performance Trust Total Return Bond Fund 5.31% 12.15% 10.98% Barclays Capital U.S. Aggregate Bond Index 0.15% 3.12% 4.20% Fund commenced investment operations on September 1, 2010. The Barclays Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, Barclays Capital dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, Mortgage-Backed Securities (agency fixed-rate and hybrid Adjustable-Rate Mortgage Passthroughs), Asset-Backed Securities, and Commercial Mortgage-Backed Securities. The Barclays Capital U.S. Aggregate Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on August 31, 2010, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 8 PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of February 28, 2013 PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 9 GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Performance Trust Municipal Bond Fund – Institutional Class (Unaudited) Total Return vs. Barclays Capital U.S. Municipal Bond Index Total Returns—For the Six Months Ended February 28, 2013 (Unaudited) ANNUALIZED SINCE INCEPTION SIX MONTHS ONE YEAR (JUNE 30, 2011) Performance Trust Municipal Bond Fund ­– Institutional Class 4.34% 11.68% 13.66% Barclays Capital U.S. Municipal Bond Index 2.01% 5.01% 8.19% The Barclays Capital U.S. Municipal Bond Index is a rules based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital U.S. Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $1,000,000 made on June 30, 2011, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 10 GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTRMX) Performance Trust Municipal Bond Fund – Retail Class (Unaudited) Total Return vs. Barclays Capital U.S. Municipal Bond Index Total Returns—For the Period Ended February 28, 2013 (Unaudited) SINCE INCEPTION (SEPTEMBER 28, 2012) Performance Trust Municipal Bond Fund – Retail Class 3.35% Barclays Capital U.S. Municipal Bond Index 1.40% The Barclays Capital U.S. Municipal Bond Index is a rules based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital U.S. Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on September 28, 2012, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 11 PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of February 28, 2013 * For additional details on allocation of portfolio holdings by state, please see the Schedule of Investments. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 12 STATEMENTS OF ASSETS AND LIABILITIES February 28, 2013 (Unaudited) Performance Trust Performance Trust Total Return Municipal Bond Fund Bond Fund Assets Investments, at value (cost $172,810,744 and $36,675,125, respectively) $ $ Cash — Interest receivable Receivable for investments sold Receivable from Adviser — Receivable for Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable for Fund shares redeemed — Payable to affiliates Payable to Adviser — Payable for distribution fees — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ $ Total Return Bond Fund Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share $ Municipal Bond Fund Shares – Institutional Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share $ Municipal Bond Fund Shares – Retail Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 13 PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITIES–5.89% AmeriCredit Automobile Receivables Trust 2009-1,B, 9.790%, 04/15/2014 $ $ 2009-1,C, 14.550%, 01/15/2016 2010-A, 3.510%, 07/06/2017 Bank of America Auto Trust 2010-2, 1.940%, 06/15/2017 Ford Credit Auto Owner Trust 2012-A, 0.620%, 09/15/2014 HSI Asset Securitization Trust 2007-HE1, 0.302%, 01/25/2037 (a) Nissan Auto Receivables Owner Trust 2011-B, 0.740%, 09/15/2014 Quest Trust 2006-X2, 0.321%, 08/25/2036 (a) RAMP Trust 2005-SL1, 8.000%, 05/25/2032 2003-RS4, 4.018%, 03/25/2033 2004-RS8, 4.980%, 08/25/2034 TOTAL ASSET BACKED SECURITIES (COST $10,369,413) MORTGAGE BACKED SECURITIES–48.45% Banc of America Alternative Loan Trust 2007-1, 5.921%, 04/25/2022 (a) 2003-9, 5.500%, 11/25/2033 2005-5, 5.500%, 06/25/2035 2005-5, 6.000%, 06/25/2035 2005-11, 5.750%, 12/25/2035 2006-3, 6.000%, 04/25/2036 Banc of America Funding Corp. 2005-6, 5.500%, 10/25/2035 2005-6, 5.750%, 10/25/2035 2007-4, 5.500%, 06/25/2037 2007-5, 5.500%, 07/25/2037 2007-5, 6.500%, 07/25/2037 Banc of America Mortgage Trust 2004-10, 5.000%, 12/25/2019 2005-F, 3.089%, 07/25/2035 (a) 2005-10, 5.500%, 11/25/2035 Bear Stearns Asset Backed Securities Trust 2004-AC5, 5.250%, 10/25/2034 2005-AC8, 5.500%, 11/25/2035 Charlie Mac Trust 2004-2, 6.000%, 10/25/2034 Chaseflex Trust 2005-2-5A5, 5.500%, 06/25/2035 2005-2-5A7, 5.500%, 06/25/2035 2006-2, 5.891%, 09/25/2036 (a) 2006-2, 5.891%, 09/25/2036 (a) CHL Mortgage Pass-Through Trust 2006-20, 5.750%, 02/25/2037 Citicorp Mortgage Securities Trust 2006-3, 5.500%, 06/25/2021 2006-3, 5.750%, 08/25/2023 2006-1, 5.500%, 02/25/2026 2006-3, 5.750%, 06/25/2036 2006-3, 5.750%, 06/25/2036 Citicorp Mortgage Securities, Inc. 2004-5, 5.500%, 08/25/2034 Citigroup Mortgage Loan Trust, Inc. 2004-2, 9.250%, 09/25/2033 2005-5, 5.000%, 08/25/2035 CitiMortgage Alternative Loan Trust 2006-A1, 5.250%, 03/25/2021 2007-A4, 5.500%, 04/25/2022 2006-A7, 6.000%, 12/25/2036 Countrywide Alternative Loan Trust 2004-J3, 4.750%, 04/25/2019 2004-30CB, 5.500%, 03/25/2020 2006-J5, 5.215%, 07/25/2021 (a) 2004-20T1, 6.000%, 09/25/2034 2004-22CB, 6.000%, 10/25/2034 2004-29CB, 5.375%, 01/25/2035 2005-J1, 5.500%, 02/25/2035 2005-7CB, 0.602%, 04/25/2035 (a) 2005-6CB, 7.500%, 04/25/2035 2005-21CB, 5.250%, 06/25/2035 2005-11CB, 5.500%, 06/25/2035 2005-26CB, 5.500%, 07/25/2035 2005-40CB, 5.500%, 10/25/2035 2005-46CB-A7, 5.500%, 10/25/2035 2005-46CB-A8, 5.500%, 10/25/2035 2005-46CB-A14, 5.500%, 10/25/2035 2005-46CB, 5.500%, 10/25/2035 2005-49CB, 5.500%, 11/25/2035 2005-52CB-1A7, 5.500%, 11/25/2035 2005-52CB-1A6, 5.500%, 11/25/2035 2005-J13, 5.500%, 11/25/2035 2005-65CB, 5.500%, 12/25/2035 2005-J14, 5.500%, 12/25/2035 2005-65CB, 0.952%, 01/25/2036 (a) 2005-65CB, 5.500%, 01/25/2036 2005-73CB, 5.750%, 01/25/2036 2005-73CB, 6.250%, 01/25/2036 2005-85CB, 5.500%, 02/25/2036 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 14 PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2013 (Unaudited) PRINCIPAL AMOUNT VALUE Countrywide Alternative Loan Trust (Cont.) 2005-86CB, 5.500%, 02/25/2036 $ $ 2006-8T1, 5.500%, 04/25/2036 2006-4CB-1A5, 6.000%, 04/25/2036 2006-4CB-1A6, 6.000%, 04/25/2036 2006-J4, 6.000%, 07/25/2036 2006-19CB-A15, 6.000%, 08/25/2036 2006-19CB-A7, 6.000%, 08/25/2036 2006-32CB, 5.500%, 11/25/2036 Countrywide Home Loan Mortgage Pass-Through Trust 2005-20, 5.250%, 12/25/2027 2002-J4, 5.500%, 10/25/2032 2003-7, 4.500%, 05/25/2033 2003-HYB3, 2.959%, 11/19/2033 (a) 2005-5, 5.500%, 03/25/2035 2004-HYB5, 3.035%, 04/20/2035 (a) 2005-15, 5.500%, 08/25/2035 2005-16, 5.000%, 09/25/2035 2005-J3, 5.500%, 09/25/2035 2005-27, 5.500%, 12/25/2035 2005-30-A8, 5.500%, 01/25/2036 2005-30-A5, 5.500%, 01/25/2036 2006-J1, 6.000%, 02/25/2036 Credit Suisse First Boston Mortgage Securities Corp. 2004-7, 5.250%, 10/25/2019 2005-10, 5.000%, 11/25/2020 2004-8, 5.500%, 12/25/2034 2005-4-3A22, 5.500%, 06/25/2035 2005-4-3A18, 5.500%, 06/25/2035 2005-3, 5.500%, 07/25/2035 2005-10, 5.500%, 11/25/2035 2005-10, 5.750%, 11/25/2035 CSMC Mortgage-Backed Trust 2006-8, 5.500%, 10/25/2021 2006-1, 5.500%, 02/25/2036 2006-1, 5.500%, 02/25/2036 2006-3, 5.750%, 04/25/2036 2006-3-5A1, 6.000%, 04/25/2036 2006-3-5A2, 6.000%, 04/25/2036 2006-4, 7.000%, 05/25/2036 2007-2, 5.750%, 03/25/2037 2007-3, 5.500%, 04/25/2037 2007-5, 5.000%, 08/25/2037 Deutsche ALT-A Securities, Inc. Alternative Loan Trust 2005-2, 0.602%, 04/25/2035 (a) 2005-3, 5.250%, 06/25/2035 2005-AR2, 3.232%, 10/25/2035 (a) Deutsche Mortgage Securities, Inc. 2004-4, 2.742%, 06/25/2034 (a) First Horizon Alternative Mortgage Securities 2005-FA10, 5.250%, 12/25/2020 2006-FA6, 5.750%, 11/25/2021 2004-FA1, 6.250%, 10/25/2034 2005-FA2, 0.702%, 04/25/2035 (a) 2005-FA2, 0.802%, 04/25/2035 (a) 2005-FA4, 5.500%, 06/25/2035 GMACM Mortgage Corp. Loan Trust 2003-J7, 5.500%, 11/25/2033 2004-J2, 5.500%, 06/25/2034 2004-J3, 5.250%, 07/25/2034 2005-AR3, 3.559%, 06/19/2035 (a) GSAA Trust 2006-6, 5.203%, 03/25/2036 (a) GSR Mortgage Loan Trust 2005-AR2, 2.817%, 05/25/2034 (a) 2005-1F, 6.000%, 01/25/2035 2005-3F, 6.000%, 03/25/2035 2005-AR2, 5.199%, 04/25/2035 (a) 2005-6F, 5.500%, 07/25/2035 2005-7F, 5.000%, 09/25/2035 2005-7F, 6.000%, 09/25/2035 2005-9F, 5.500%, 12/25/2035 2006-5F, 6.000%, 06/25/2036 2006-7F, 6.250%, 08/25/2036 Harborview Mortgage Loan Trust 2005-4, 3.021%, 07/19/2035 (a) IndyMac Index Mortgage Loan Trust 2005-AR1, 2.670%, 03/25/2035 (a) JP Morgan Alternative Loan Trust 2005-S1-2A2, 5.500%, 12/25/2035 2005-S1-1A2, 5.500%, 12/25/2035 2006-S2, 6.050%, 05/25/2036 (a) JP Morgan Mortgage Trust 2005-S3, 5.750%, 01/25/2036 Lehman Mortgage Trust 2006-2, 6.359%, 04/25/2036 (a) MASTR Adjustable Rate Mortgages Trust 2004-4, 2.125%, 05/25/2034 (a) 2004-15, 3.428%, 12/25/2034 (a) MASTR Alternative Loans Trust 2007-1, 0.802%, 10/25/2036 (a) MASTR Asset Securitization Trust 2005-2, 5.250%, 11/25/2035 MASTR Seasoned Securities Trust 2005-2, 3.658%, 10/25/2032 (a) Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 15 PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2013 (Unaudited) PRINCIPAL AMOUNT VALUE Morgan Stanley Mortgage Loan Trust 2006-7, 5.000%, 06/25/2021 $ $ 2004-11AR, 3.047%, 01/25/2035 (a) 2005-7, 5.500%, 11/25/2035 2006-2, 6.500%, 02/25/2036 2006-11, 6.000%, 08/25/2036 Nomura Asset Acceptance Corp. Alternative Loan Trust 2005-WF1, 5.159%, 03/25/2035 2005-AP2, 4.976%, 05/25/2035 (a) PHHMC Mortgage Pass-Through Certificates 2005-3, 5.318%, 06/18/2035 (a) RAAC Trust 2005-SP1, 6.000%, 09/25/2034 RALI Trust 2003-QS18, 5.000%, 09/25/2018 2004-QS6, 5.000%, 05/25/2019 2005-QS3, 5.000%, 03/25/2020 2007-QS4, 5.500%, 04/25/2022 2003-QS17, 5.500%, 09/25/2033 2004-QS7, 5.500%, 05/25/2034 2005-QS14, 6.000%, 09/25/2035 2005-QS16, 5.500%, 11/25/2035 Residential Asset Securitization Trust 2004-R2, 5.500%, 08/25/2034 2005-A5, 5.500%, 05/25/2035 2005-A11CB, 5.500%, 10/25/2035 2005-A11CB, 6.000%, 10/25/2035 2006-A14CB, 6.250%, 12/25/2036 RFMSI Trust 2006-S10, 5.500%, 10/25/2021 2005-SA1, 2.892%, 03/25/2035 (a) Structured Asset Securities Corp. Pass-Through Certificates 2004-9XS, 5.560%, 05/25/2034 (a) TBW Mortgage-Backed Trust 2006-2, 5.500%, 07/25/2036 WaMu Mortgage Pass-Through Certificates 2004-S2, 6.000%, 06/25/2034 2005-AR16, 2.489%, 12/25/2035 (a) 2005-AR18, 2.482%, 01/25/2036 (a) 2006-AR2, 2.478%, 03/25/2036 (a) Washington Mutual Alternative Mortgage Pass-Through Certificates 2005-1, 5.500%, 03/25/2035 2005-4, 5.500%, 06/25/2035 2005-5, 5.500%, 07/25/2035 2005-9, 5.500%, 11/25/2035 Wells Fargo Mortgage Backed Securities Trust 2004-7, 5.000%, 07/25/2019 2005-7, 5.250%, 09/25/2035 2005-9, 5.500%, 10/25/2035 2005-14, 5.500%, 12/25/2035 2006-4, 0.902%, 04/25/2036 (a) 2007-4, 6.000%, 04/25/2037 2007-12, 5.500%, 09/25/2037 2007-12, 5.500%, 09/25/2037 TOTAL MORTGAGE BACKED SECURITIES (COST $81,320,479) MUNICIPAL BONDS–35.66% Alaska–0.26% Alaska Municipal Bond Bank Authority 4.000%, 02/01/2023 California–2.30% Alvord Unified School District 0.000%, 08/01/2022 Centinela Valley Union High School District 0.000%, 08/01/2021 County of Riverside CA 0.000%, 11/01/2020 Hueneme Elementary School District 0.000%, 06/01/2023 Lemon Grove Elementary School District 0.000%, 11/01/2020 Palmdale Elementary School District 0.000%, 08/01/2029 Port of Oakland 5.000%, 05/01/2033 San Jose Evergreen Community College District 0.000%, 09/01/2028 Santa Ana Unified School District 0.000%, 08/01/2020 West Contra Costa California Unified School District 0.000%, 08/01/2022 Yosemite Community College District 0.000%, 08/01/2023 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 16 PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2013 (Unaudited) PRINCIPAL AMOUNT VALUE Colorado–1.00% City & County of Denver, CO Airport System Revenue 5.000%, 11/15/2028 $ $ 5.000%, 11/15/2021 5.750%, 11/15/2020 Dawson Ridge Metropolitan District No. 1 0.000%, 10/01/2022 0.000%, 10/01/2022 Florida–0.50% City of St. Augustine, FL 5.000%, 10/01/2034 County of Miami-Dade, FL Aviation Revenue 5.000%, 10/01/2022 5.125%, 10/01/2039 Georgia–0.97% City of Atlanta, GA Department of Aviation 5.000%, 01/01/2021 Walton County School District 5.000%, 08/01/2022 Guam–0.33% Guam Power Authority 5.000%, 10/01/2021 Illinois–3.83% Boone Mchenry & Dekalb Counties Community Unit School District 100 0.000%, 12/01/2022 0.000%, 12/01/2023 Chicago Board of Education 0.000%, 12/01/2020 0.000%, 12/01/2022 Cook County Township High School District No. 225 Northfield 0.000%, 12/01/2020 Dekalb Kane & LaSalle Counties Etc Community College District No 523 0.000%, 02/01/2025 0.000%, 02/01/2021 Illinois Finance Authority 0.000%, 07/15/2023 0.000%, 01/01/2020 Lake County Community Consolidated School District No. 50 Woodland 5.625%, 01/01/2026 5.750%, 01/01/2030 Lake County Community Unit School District No. 95 Lake Zurich 0.000%, 12/01/2020 Metropolitan Pier & Exposition Authority 0.000%, 06/15/2021 Will County Community Unit School District No. 201 0.000%, 11/01/2020 Will County Elementary School District No. 122 5.250%, 10/01/2023 Indiana–2.68% City of Carmel, IN Waterworks Revenue 5.000%, 05/01/2036 Clark-Pleasant School Building Corp. 4.000%, 07/15/2023 Franklin Community Multi-School Building Corp. 5.000%, 01/10/2023 Greater Clark County School Corp. 5.000%, 01/05/2023 Indiana Finance Authority 5.000%, 03/01/2022 Indianapolis Local Public Improvement Bond Bank 0.000%, 02/01/2021 4.750%, 01/01/2031 Zionsville Community Schools Building Corp. 0.000%, 01/15/2029 Zionsville Middle School Building Corp. 0.000%, 07/15/2022 Kentucky–0.57% Kentucky Asset Liability Commission 2.998%, 04/01/2023 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 17 PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2013 (Unaudited) PRINCIPAL AMOUNT VALUE Michigan–2.54% Birmingham City School District 5.000%, 05/01/2023 $ $ Caledonia Community Schools 5.000%, 05/01/2022 City of Detroit, MI Water Supply System Revenue 5.750%, 07/01/2026 Detroit City School District 5.250%, 05/01/2026 Harper Woods School District 5.000%, 05/01/2022 Hudsonville Public Schools 5.000%, 05/01/2023 5.000%, 05/01/2022 Huron Valley School District 5.000%, 05/01/2024 Nevada–0.17% County of Clark, NV Airport System Revenue 5.000%, 07/01/2024 New Jersey–3.27% New Jersey Economic Development Authority 0.000%, 02/15/2020 New Jersey Higher Education Student Assistance Authority 5.500%, 12/01/2021 New Jersey Transportation Trust Fund Authority 5.500%, 12/15/2022 New York–0.58% New York Water & Sewer System 5.000%, 06/15/2040 Port Authority of New York & New Jersey 5.000%, 09/15/2022 Village of Harrison, NY 4.000%, 12/15/2022 5.000%, 12/15/2023 Oregon–0.16% Klamath Falls Intercommunity Hospital Authority 5.000%, 09/01/2021 Pennsylvania–7.29% Brownsville Area School District 4.450%, 11/15/2033 Canon Mcmillan School District 0.000%, 12/01/2020 City of Harrisburg, PA 0.000%, 04/01/2019 Mckeesport Area School District 0.000%, 10/01/2023 Pennsylvania Turnpike Commission 0.000%, 12/01/2034 (a) 0.000%, 06/01/2033 0.000%, 12/01/2030 0.000%, 12/01/2035 Philadelphia Authority for Industrial Development 0.000%, 04/15/2022 Puerto Rico–1.56% Puerto Rico Sales Tax Financing Corp. 0.000%, 08/01/2032 0.000%, 08/01/2032 5.375%, 08/01/2036 Rhode Island–0.36% Rhode Island Clean Water Finance Agency 5.000%, 10/01/2022 Texas–6.46% Austin Community College District 0.000%, 02/01/2021 City of Houston, TX Airport System Revenue 5.000%, 07/01/2028 Fort Worth International Airport 5.000%, 11/01/2035 5.000%, 11/01/2032 5.000%, 11/01/2037 5.500%, 11/01/2033 Leander Independent School District 0.000%, 08/15/2031 Montgomery County Health Facilities Development Corp. 0.000%, 07/15/2023 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 18 PERFORMANCE TRUST TOTAL RETURN BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2013 (Unaudited) PRINCIPAL AMOUNT VALUE North Texas Tollway Authority 0.000%, 01/01/2042 $ $ 5.000%, 09/01/2029 Utah–0.12% Utah Transit Authority 0.000%, 06/15/2029 Washington–0.41% Chelan County Public Utility No. 1 0.000%, 06/01/2023 0.000%, 06/01/2021 West Virginia–0.30% West Virginia University 0.000%, 04/01/2020 TOTAL MUNICIPAL BONDS (COST $62,352,479) SHARES SHORT-TERM INVESTMENTS–10.65% First American Treasury Obligations Fund, 0.000% (a) TOTAL SHORT-TERM INVESTMENTS (COST $18,768,373) TOTAL INVESTMENTS (Cost $172,810,744)–100.65% LIABILITIES IN EXCESS OF OTHER ASSETS–(0.65)% ) TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 19 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) PRINCIPAL AMOUNT VALUE MUNICIPAL BONDS–91.86% Arizona–2.74% Phoenix Industrial Development Authority 5.000%, 06/01/2027 $ $ Pima County Industrial Development Authority 6.000%, 04/01/2016 6.500%, 04/01/2026 Tempe Industrial Development Authority 6.250%, 12/01/2042 California–12.94% Abag Finance Authority for Nonprofit Corporations 5.000%, 07/01/2021 California Pollution Control Financing Authority 5.000%, 07/01/2037 California School Finance Authority 5.000%, 10/01/2033 California Statewide Communities Development Authority 4.000%, 09/01/2023 5.000%, 05/15/2027 City of Highland, CA 5.125%, 09/01/2024 City of Irvine, CA 4.000%, 09/02/2021 City of San Buenaventura, CA 8.000%, 12/01/2026 City of Yucaipa, CA 5.000%, 09/01/2026 El Dorado Union High School District 0.000%, 12/01/2028 Manteca Unified School District 5.000%, 09/01/2024 National City Community Development Commission 5.750%, 08/01/2021 Palmdale Community Redevelopment Agency 0.000%, 12/01/2020 0.000%, 12/01/2019 Palmdale Elementary School District 0.000%, 08/01/2028 Riverside County Public Financing Authority 4.000%, 05/01/2024 San Francisco City & County Airports Commission-San Francisco International Airport 5.000%, 05/01/2025 Wiseburn School District 5.000%, 08/01/2021 Colorado–3.55% Colorado Educational & Cultural Facilities Authority 5.000%, 06/01/2026 Colorado Health Facilities Authority 5.125%, 01/01/2030 Denver Convention Center Hotel Authority 5.250%, 12/01/2022 E-470 Public Highway Authority 0.000%, 09/01/2023 0.000%, 09/01/2020 0.000%, 09/01/2023 0.000%, 09/01/2020 0.000%, 09/01/2022 Connecticut–0.44% Connecticut State Health & Educational Facility Authority 5.000%, 07/01/2026 District of Columbia–1.25% District of Columbia 6.250%, 10/01/2032 Florida–14.38% Belle Isle, FL 5.500%, 10/01/2022 Citizens Property Insurance Corp. 5.000%, 06/01/2022 5.500%, 06/01/2016 City of Lakeland, FL 5.000%, 09/01/2042 City of North Miami Beach, FL 5.000%, 08/01/2023 City of St. Augustine, FL 5.000%, 10/01/2034 County of Miami-Dade, FL Aviation Revenue 5.000%, 10/01/2027 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 20 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2013 (Unaudited) PRINCIPAL AMOUNT VALUE Escambia County Health Facilities Authority 4.250%, 08/15/2016 $ $ 5.125%, 08/15/2020 5.500%, 08/15/2024 6.000%, 08/15/2036 Lee County Industrial Development Authority 5.000%, 11/01/2025 Martin County Health Facilities Authority 5.000%, 11/15/2028 Miromar Lakes Community Development District 4.875%, 05/01/2022 Orange County Health Facilities Authority 4.000%, 06/01/2022 Palace Coral Gables Community Development District 5.000%, 05/01/2032 Venetian Community Development District 5.000%, 05/01/2023 Georgia–0.38% City of Atlanta, GA 5.500%, 11/01/2027 Main Street Natural Gas, Inc. 5.000%, 03/15/2018 5.000%, 03/15/2017 Guam–1.68% Guam Power Authority 5.000%, 10/01/2024 5.000%, 10/01/2023 Hawaii–1.52% Hawaii State Department of Budget & Finance 5.000%, 11/15/2027 5.125%, 11/15/2032 Illinois–3.61% Illinois Finance Authority 5.000%, 11/01/2027 5.125%, 02/01/2026 5.750%, 05/15/2031 Railsplitter Tobacco Settlement Authority 6.000%, 06/01/2028 Regional Transportation Authority 6.000%, 06/01/2023 Round Lake, IL Lakewood Grove Special Service Area No. 3 4.700%, 03/01/2033 State of Illinois 5.000%, 01/01/2019 Village of Franklin Park, IL 6.250%, 07/01/2030 Indiana–2.09% Indiana Bond Bank 5.250%, 10/15/2020 Indiana Finance Authority 5.000%, 03/01/2023 5.000%, 05/01/2021 5.500%, 11/15/2026 Indiana Health & Educational Facilities Financing Authority 5.500%, 03/01/2037 Iowa–0.79% Iowa Higher Education Loan Authority 5.625%, 10/01/2026 Iowa Student Loan Liquidity Corp. 5.300%, 12/01/2023 Kentucky–0.91% City of Russell, KY 5.000%, 11/01/2022 Louisiana–1.51% Jefferson Parish Hospital Service District No. 1 5.375%, 01/01/2031 Louisiana Local Government Environmental Facilities & Community Development 5.000%, 10/01/2020 6.500%, 08/01/2029 Maine–1.66% Maine Health & Higher Educational Facilities Authority 5.000%, 07/01/2019 6.000%, 07/01/2026 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 21 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2013 (Unaudited) PRINCIPAL AMOUNT VALUE Maine Health & Higher Educational Facilities Authority (Cont.) 7.500%, 07/01/2032 $ $ Michigan–4.28% City of Detroit MI Sewage Disposal System Revenue 5.000%, 07/01/2018 Kentwood Economic Development Corp. 5.375%, 11/15/2027 Michigan Finance Authority 5.000%, 02/01/2033 7.000%, 10/01/2031 Star International Academy 5.000%, 03/01/2033 Minnesota–0.43% St. Paul Housing & Redevelopment Authority 6.375%, 09/01/2031 Missouri–0.82% St. Louis County Industrial Development Authority 4.500%, 09/01/2023 5.500%, 09/01/2028 New Hampshire–1.25% New Hampshire Business Finance Authority 5.000%, 10/01/2018 New Hampshire Health & Education Facilities Authority 5.300%, 07/01/2017 5.600%, 10/01/2022 New Jersey–4.72% New Jersey Economic Development Authority 5.000%, 07/01/2022 5.000%, 06/15/2023 5.750%, 06/15/2029 6.000%, 07/01/2032 New Jersey Health Care Facilities Financing Authority 4.500%, 07/01/2021 New Jersey Higher Education Student Assistance Authority 5.000%, 12/01/2022 New Jersey Transportation Trust Fund Authority 5.500%, 06/15/2031 New York–2.33% Suffolk County Economic Development Corp. 5.000%, 07/01/2028 Tompkins County Development Corp. 5.000%, 07/01/2027 North Carolina–0.47% North Carolina Capital Facilities Finance Agency 4.000%, 03/01/2026 Ohio–1.48% County of Hamilton, OH 5.250%, 06/01/2023 Southeastern Ohio Port Authority 5.750%, 12/01/2032 Oklahoma–0.65% Oklahoma Development Finance Authority 4.500%, 01/01/2021 Oregon–1.66% Multnomah County Hospital Facilities Authority 5.000%, 12/01/2029 Oregon State Facilities Authority 3.625%, 07/01/2021 State of Oregon Housing & Community Services Department 4.750%, 07/01/2026 5.000%, 01/01/2026 Pennsylvania–5.53% Clairton Municipal Authority 4.000%, 12/01/2022 Delaware County Authority 4.000%, 10/01/2022 5.000%, 06/01/2023 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 22 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2013 (Unaudited) PRINCIPAL AMOUNT VALUE Montgomery County Industrial Development Authority 5.000%, 11/15/2023 $ $ Northampton County Industrial Development Authority 5.000%, 07/01/2032 Pennsylvania Higher Educational Facilities Authority 4.000%, 10/01/2023 4.000%, 10/01/2022 Philadelphia Authority for Industrial Development 5.375%, 06/15/2030 Puerto Rico–0.70% Puerto Rico Electric Power Authority 5.250%, 07/01/2027 Puerto Rico Sales Tax Financing Corp. 5.000%, 08/01/2024 Tennessee–2.86% Johnson City Health & Educational Facilities Board 5.625%, 07/01/2030 6.000%, 07/01/2038 Metropolitan Government Nashville & Davidson County Health & Educational Facilities Board 5.000%, 07/01/2027 Tennessee Energy Acquisition Corp. 5.000%, 02/01/2015 5.000%, 02/01/2020 Texas–4.83% City of Houston, TX Airport System Revenue 5.000%, 07/01/2025 6.500%, 07/15/2030 Lufkin Health Facilities Development Corp. 6.000%, 02/15/2024 Port Freeport, TX 5.950%, 05/15/2033 Texas Municipal Gas Acquisition & Supply Corp. III 5.000%, 12/15/2032 5.000%, 12/15/2027 Texas Private Activity Board Surface Transportation Corp. 7.000%, 06/30/2040 Utah–0.95% Utah State Charter School Finance Authority 6.300%, 07/15/2032 Vermont–0.28% Vermont Economic Development Authority 5.000%, 05/01/2021 Virginia–3.26% Route 460 Funding Corp. 5.125%, 07/01/2049 Virginia Small Business Financing Authority 4.500%, 01/01/2023 5.000%, 01/01/2027 5.500%, 01/01/2042 Washington–0.71% Washington Health Care Facilities Authority 5.000%, 12/01/2032 Wisconsin–4.01% Plateville Redevelopment Authority 5.000%, 07/01/2022 Public Finance Authority 6.250%, 12/01/2042 Wisconsin Health & Educational Facilities Authority 5.000%, 08/15/2022 5.125%, 08/15/2019 5.250%, 08/15/2034 Wyoming–1.19% Teton County Hospital District 5.000%, 12/01/2021 5.500%, 12/01/2027 Wyoming Community Development Authority 6.250%, 07/01/2031 TOTAL MUNICIPAL BONDS (COST $33,387,915) Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 23 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2013 (Unaudited) SHARES VALUE SHORT-TERM INVESTMENTS–8.66% Fidelity Institutional Money Market Funds–Tax-Exempt Portfolio, 0.010% (a) $ TOTAL SHORT-TERM INVESTMENTS (Cost $3,287,210) TOTAL INVESTMENTS (Cost $36,675,125)–100.52% LIABILITIES IN EXCESS OF OTHER ASSETS–(0.52)% ) TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2013. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 24 STATEMENTS OF OPERATIONS For the Six Months Ended February 28, 2013 (Unaudited) Performance Trust Performance Trust Total Return Municipal Bond Fund Bond Fund(1) Investment Income Interest income $ $ Total Investment Income Expenses Advisory fees Administration and accounting fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Legal fees Custody fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Reports to shareholders Distribution fees — Other expenses Total Expenses Expense recovery or (waivers) by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Change in net unrealized appreciation from investments Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets from Operations $ $ The Retail Class shares of the Municipal Bond Fund commenced operations on September 28, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 25 STATEMENTS OF CHANGES IN NET ASSETS Performance Trust Total Return Bond Fund Six Months Ended February 28, 2013 Year Ended (Unaudited) August 31, 2012 From Operations Net investment income $ $ Net realized gain from investments Change in net unrealized appreciation from investments Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Shares issued in reinvestment of distributions declared Cost for shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income (Loss) $ ) $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 26 STATEMENTS OF CHANGES IN NET ASSETS Performance Trust Municipal Bond Fund Six Months Ended February 28, 2013(1) Year Ended (Unaudited) August 31, 2012 From Operations Net investment income $ $ Net realized gain (loss) from: Investments Short transactions — ) Change in net unrealized appreciation from investments Net increase in net assets from operations From Distributions Net investment income – Institutional Class ) ) Net investment income – Retail Class ) — Net realized gain on investments – Institutional Class ) ) Net realized gain on investments – Retail Class ) — Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Institutional Class Proceeds from shares sold – Retail Class — Shares issued in reinvestment of distributions declared – Institutional Class Shares issued in reinvestment of distributions declared – Retail Class — Cost for shares redeemed – Institutional Class ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income $ $ The Retail Class shares commenced operations on September 28, 2012. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 27 PERFORMANCE TRUST TOTAL RETURN BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, 2013 Year Ended Year Ended (Unaudited) August 31, 2012 August 31, 2011 Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income(1) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) ) From net realized gain on investments ) ) ) Total distributions paid ) ) ) Net Asset Value, End of Period $ $ $ Total Return(2) % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupment(3) % % % After waiver, expense reimbursement and recoupment(3) % % % Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupment(3) % % % After waiver, expense reimbursement and recoupment(3) % % % Portfolio turnover rate(2) % % % Per share net investment income was calculated using the average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 28 PERFORMANCE TRUST MUNICIPAL BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, 2013 Year Ended Period Ended (Unaudited) August 31, 2012 August 31, 2011(1) Institutional Class Shares Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) ) ) From net realized gain on investments ) ) — Total distributions paid ) ) ) Net Asset Value, End of Period $ $ $ Total Return(3) % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % % % After waiver and expense reimbursement(4) % % % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) % % )% After waiver and expense reimbursement(4) % % % Portfolio turnover rate(3) % % % Institutional Class shares commenced operations on June 30, 2011. Per share net investment income was calculated using the average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 29 PERFORMANCE TRUST MUNICIPAL BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2013(1) (Unaudited) Retail Class Shares Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) From net realized gain on investments ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % (1) The Retail Class shares commenced operations on September 28, 2012. Per share net investment income was calculated using the average shares outstanding method. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 30 PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS February 28, 2013 (Unaudited) 1. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Performance Trust Mutual Funds (the “Funds”) are comprised of the Performance Trust Total Return Bond Fund (the “Total Return Bond Fund”) and the Performance Trust Municipal Bond Fund (the “Municipal Bond Fund”), each representing a distinct diversified series with their own investment objectives and policies within the Trust. The investment objective of the Total Return Bond Fund is to purchase undervalued fixed income assets and achieve investment returns through interest income and potential capital appreciation. The investment objective of the Municipal Bond Fund is to provide a high level of current interest income that is substantially exempt from regular federal income taxes and is consistent with preservation of capital. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Total Return Bond Fund became effective on August 31, 2010 and commenced investment operations on September 1, 2010. The Municipal Bond Fund became effective on June 29, 2011 and commenced operations on June 30, 2011 and September 28, 2012 for the Institutional and Retail Class shares, respectively. Costs incurred by the Funds in connection with the organization and the initial public offering of shares were paid by Performance Trust Investment Advisors, LLC (the “Adviser”), the Funds’ investment adviser. 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). a. Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. U.S. government securities valued by a pricing service (a “Pricing Service”) are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Securities are valued principally using prices furnished by a Pricing Service. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Asset-backed and mortgage-backed securities are priced by a Pricing Service. The fair value of the securities is estimated using various valuation techniques including models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances are considered in developing the fair value estimate. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Municipal bonds are priced by a Pricing Service. The fair value of municipal bonds is generally evaluated in a manner similar to asset backed securities. A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity. Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value. The extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Other debt securities, excluding short-term, instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized over the expected life of the respective securities using the interest method. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 31 PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS (CONT.) February 28, 2013 (Unaudited) significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: » Level 1: Quoted prices in active markets for identical securities. » Level 2: Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). » Level 3: Significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of February 28, 2013: PERFORMANCE TRUST TOTAL RETURN BOND FUND Level 1 Level 2 Level 3 Total Fixed Income Asset Backed Securities $
